DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/15/2021.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 10/15/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of An integrated circuit features technology for generating a keystream. The integrated circuit comprises a cipher block with a linear feedback shift register (LFSR) and a finite state machine (FSM). The LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key. The FSM comprises an Sbox that is configured to use a multiplicative mask to mask data that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys.
 
	Independent claims 1, 14 and 17, recite the uniquely distinct features of “a cipher block comprising a linear feedback shift register (LFSR) and a finite state machine (FSM), wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key; and an Sbox in the FSM, wherein the SBox is configured to use a multiplicative mask to mask data that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys.

The closest prior art, (Noura US 2017/0366339), discloses 0023] The bytes B.sub.0, . . . , B.sub.15 thus obtained are stored in a 4.times.4 matrix. They are the subject of a permutation operation on the rows (ShiftRows sublayer), and then a mixing operation on the columns (MixColumn sublayer) performing the diffusion. Each column of the matrix is multiplied by a constant matrix, referred to as a diffusion matrix, of size 4.times.4, the operations of multiplication of the various elements being performed in GF(2.sup.8).
The closest prior art, (Olson US 2012/0216020) discloses  the processor supports a first instruction executable to perform an alpha multiplication, an alpha division, and an exclusive-OR operation using a result of the alpha multiplication and a result of the alpha division. In one embodiment, the processor supports a second instruction executable to perform a modular addition of a value R1 and a value S, and to perform a first exclusive-OR operation on a result of the modular addition and a value R2. In one embodiment, the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1'.   	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,4 and 17. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496